Case 1:16-cv-02761-TWP-MJD Document 83 Filed 08/04/20 Page 1 of 4 PageID #: 548




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 THOMAS ANDREW CENSKE,                                 )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:16-cv-02761-TWP-MJD
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                                                       )
                               Defendant.              )

               ENTRY ALLOWING PLAINTIFF'S AMENDED COMPLAINT
                    AND DIRECTING DEFENDANT TO ANSWER

        In accordance with the pretrial schedule issued on April 10, 2020, dkt. [67], the plaintiff

 timely filed an amended complaint on May 29, 2020. Dkt. [74]. In his affidavit attached to the

 amended complaint, the plaintiff states that the only distinct changes in the amended complaint

 "[o]ther than clarifications," are "specific facts regarding the DIAPHRAMATIC HERNIA, caused

 when Federal Prison Staff contorted my body, stepped on, and I'm kicked the plaintiff Censke in

 the cell, in December 2013 at USP TERRE HAUTE." Dkt. 74-1, ¶ 5. The plaintiff seeks additional

 damages of $400,000.00 for a total claim of $1,275,000,00 for the hernia injury. Id., ¶ 8.

        The United States opposes the amended complaint on the basis that by statute, a plaintiff

 is not allowed to seek damages in an amount in excess of that presented in the tort claim, which in

 this case was $875,000.00. Dkt. 28-1.

        The relevant statute provides:

        [An] [a]ction under this section shall not be instituted for any sum in excess of the
        amount of the claim presented to the federal agency, except where the increased
        amount is based upon newly discovered evidence not reasonably discoverable at
        the time of presenting the claim to the federal agency, or upon allegation and proof
        of intervening facts, relating to the amount of the claim.



                                                  1
Case 1:16-cv-02761-TWP-MJD Document 83 Filed 08/04/20 Page 2 of 4 PageID #: 549




 28 U.S.C.A. § 2675(b).

        Therefore, unless the "increased amount is based upon newly discovered evidence not

 reasonably discoverable at the time of presenting the claim to the federal agency," or unless the

 plaintiff presents "proof of intervening facts, relating to the amount of the claim," id., the plaintiff

 cannot increase the amount of his claim. "The plaintiff has the burden of showing that [his] case

 fits within one of these exceptions." Zurba v. United States, 318 F.3d 736, 739 (7th Cir. 2003).

 The defendant argues that the exceptions do not apply. Dkt. 78.

        To explain the rationale for his amended complaint, the plaintiff alleges that, "Defendants

 had NOT provided information to plaintiff, upon filing administrative remedy or sufficient to

 calculate the SUM CERTAIN DAMAGE on the SF-95 form, in December 2015, nor any ability

 to consult with medical or legal RESOURCES, as held in SEGREGATION and then transferred

 to USP ATWATER; such that this claim suffered subsequently, and an increase in damage award

 and specific inclusion of this physical injury, as totally undiagnosed for 2 years and absolutely

 untreated by defendants, is respectfully requested now." Dkt. 74-1 at ¶ 9. He alleges that the hernia

 injury was not known to him when he filed his tort claim. Id. at ¶ 6.

        The tort claim was signed by the plaintiff on December 7, 2015. Id. The incident at issue

 allegedly occurred in December 2013. Medical records indicate that a CT scan revealing the hernia

 in his diaphragm was completed on December 4, 2015, three days before the tort claim notice was

 signed. Dkt. 14-1 at 12. The plaintiff has represented to this Court and to the Seventh Circuit Court

 of Appeals that the hernia was diagnosed just prior to his submitting his tort claim. See dkt. 14-1

 at 12 (December 4, 2015, CT scan revealing '[H]ernia through the diaphragm…"); Censke v. USA,

 Case No. 18-2695, dkt. 5 at 7 (Plaintiff's pro se Memorandum, stating, "The HERNIATED



                                                    2
Case 1:16-cv-02761-TWP-MJD Document 83 Filed 08/04/20 Page 3 of 4 PageID #: 550




 DIAPHRAM [sic], resulting from defendants kicking abdomen, and torture; lift legs, kicking

 groin, extending and stepping on head and body while lifting legs was concealed by inadequate

 medical treatment at the time of Battery in USP Terre Haute, UNKOWN [sic] until MRI performed

 at USP McCreary in December 2015, just prior to filing claims.").

         Therefore, the record reflects that the plaintiff learned about the hernia a matter of hours or

 a few days before he submitted his tort claim. The plaintiff argues that because he was denied

 proper medical treatment, he lacked sufficient evidence at the time he filed his tort claim to

 properly access the amount of damages he should claim. At this pleading stage of the case on

 remand, it is premature for the Court to attempt to determine whether the plaintiff has or will have

 "newly discovered evidence not reasonably discoverable at the time of presenting the claim" or

 "proof of intervening facts, relating to the amount of the claim." 28 U.S.C.A. § 2675(b).

         For the present, the amended complaint filed on May 29, 2020, dkt. 74, is the operative

 pleading. See Zurba, 318 F.3d at 738 (district court deferred until the conclusion of trial ruling

 on whether plaintiff's recovery was limited to amount sought in administrative claim). The

 defendant shall have through August 24, 2020, in which to answer or otherwise respond to the

 amended complaint. This ruling does not preclude the United States from raising this issue again

 in the future.

         IT IS SO ORDERED.


        Date:     8/4/2020




                                                   3
Case 1:16-cv-02761-TWP-MJD Document 83 Filed 08/04/20 Page 4 of 4 PageID #: 551




 Distribution:

 THOMAS ANDREW CENSKE
 PO BOX 446
 Negaunee, MI 49866

 All electronically registered counsel




                                         4
